TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00632-CV


American Residential Services, L.L.C., Appellant

v.


Ellen Petropolous, Individually and as Executrix for the Estate of Jerry Petropolous;
Troy Mitchell d/b/a Reliable Mortgage; Colony Insurance Company, as Subrogee of
Ellen Petropolous; Than Tran and To-Nga Le d/b/a Only Nails; Chien Ming a/k/a
Jason Chang and Super China, L.L.C., Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250th JUDICIAL DISTRICT

NO. D-1-GN-04-001191, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	The parties in this case have filed an agreed motion to dismiss all of appellees' causes
of action pursuant to a mediated settlement agreement.  The parties have requested that this Court
vacate the judgment of the trial court and dismiss the case.  Tex. R. App. P. 43.1(e); Jester Venture,
Ltd. v. Nash, No. 01-06-512-CV, 2006 LEXIS 6435, at *1 (Tex. App.--Houston [1st Dist.] July 17,
2006).  The parties have agreed that all costs of the appeal are to be taxed to appellant and that the
mandate issue early.  Tex. R. App. P. 18.1(c).  Accordingly, without regard to the merits, we vacate
the trial court's judgment and dismiss the case.  See Tex. R. App. P. 42.3(e).  All costs are taxed to
appellant and the mandate is to issue simultaneously with the opinion.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Henson

Dismissed on Agreed Motion

Filed:   April 6, 2007